Mr. Justice Magruder, dissenting: I am unable to agree with so much of the opinion in this case as holds the act of June 1, 1889, to be a constitutional law. The act belongs to that species of class legislation which has been recently condemned by this court in the following cases: Millett v. People, 117 Ill. 294, Frorer v. People, 141 id. 171, Ramsey v. People, 142 id. 380, Braceville Coal Co. v. People, 147 id. 66, and Ritchie v. People, 155 id. 98. In the case of Hocking Valley Coal Co. v. Rosser, 41 N. E. Rep. 263, the Supreme Court of Ohio has had occasion to consider and condemn a similar statute. The opinion in that case expresses what seems to me to be the correct view of the subject, and a quotation therefrom is hereinafter set forth as sufficiently indicating the reasons for this dissent The Ohio statute (89 Ohio Laws, 59, sec. 6563 a,) provides: “If the plaintiff in any action for wages recover the sum claimed by him in his bill of particulars, there shall be included in his costs such fee as the court may allow, but not in excess of five dollars for his attorney. But no such attorney fee shall be taxed unless said wages have been demanded in writing and not paid within three days after such demand. If the defendant appeal from any such judgment and the plaintiff on appeal recover a like sum exclusive of the interest from the rendition of the judgment before the justice, there shall be included in his costs such additional fee not in excess of fifteen dollars for his attorney as the court may allow.” In the course of the opinion in the Rosser case the Ohio court says: “Upon what principle can a rule of law rest which permits one party, or class of people, to invoke the action of our tribunals of justice at will, while the other party, or another class of citizens, does so at the peril of being mulct in an attorney fee, if an honest but unsuccessful defense should be interposed? A statute that imposes this restriction upon one citizen, or class of citizens, only denies to him or them the equal protection of the law. It is true that no provision of the constitution of 1851 declares in direct and express terms that this may not be done; but, nevertheless, it violates the fundamental principles upon which our government rests, as they are enunciated and declared by that instrument in the bill of rights. The first section of the constitution declares that the right to acquire, possess and protect property is inalienable, and the next section declares, among .other things, that ‘government is instituted for the equal protection and benefit’ of every person, while section 16 of article 1 provides that ‘all courts shall be open, and every person, for an injury done him in his lands, goods, person or reputation, shall have remedy by due course of law, and justice shall be administered without denial or delay.’ The right to protect property is- declared, as well as that justice shall not be denied, and every one entitled to equal protection. Judicial tribunals are provided for the equal protection of every suitor. The right to retain property already in possession is as sacred as the right to recover it when dispossessed. The right to defend against an action to recover money is as necessary as the right to defend one brought to recover specific real or personal property. An adverse result in either case deprives the defeated party of property. If the ^General Assembly has power to enact the statute in question, it could also enact one providing that lawyers, doctors, grocers or any other class of citizens might make out their accounts, demand in writing their payment within a short time, which, if not complied with, would entitle the plaintiff to an attorney fee in addition to his claim, if he recovered the amount demanded. We do not think the General Assembly has power to discriminate between persons or classes respecting the right to invoke the arbitrament of the courts in the adjustment of their respective rights. The legislative power to compel an unsuccessful party to an action — generally the defendant — to pay an attorney fee to his opponent has received the attention of a number of courts of last resort, as well as laws which impose as a penalty double damages or some similar penalty for some wrongful or negligent act injurious to another. Where the penalty has been imposed for some tortious or negligent act, the statute has generally, though not always, been sustained; but, on the contrary, where no wrongful or negligent conduct was imputed to the de- ' feated party, any attempt to charge him with a penalty has not prevailed. (Millett v. People, 117 Ill. 294, (7 N. E. 631;) State v. Fire Creek Coke and Coal Co. 33 W. Va. 188, (10 S. E. 288;) Durkee v. City of Janesville, 28 Wis. 464; Railroad Co. v. Morris, 65 Ala. 193; Wilder v. Railway Co. 70 Mich. 382, (38 N. W. 289;) Braceville Coal Co. v. People, 147 Ill. 66, (35 N. E. 62;) Wally’s Heirs v. Kennedy, 2 Yerg. 554; Vanzant v. Waddel, id. 260; Railroad Co. v. Baty, 6 Neb. 37; State v. Loomis, 115 Mo. 307, (22 S. W. 350;) Railway Co. v. Wilson, (Texas App.) 19 S. W. 910; Railway Co. v. Duggan, 109 Ill. 537.) Various phases of this subject have received attention in the foregoing cases, as well as in some others to which we do not deem it necessary to refer. The general tendency of these authorities is towards the result which we have reached; but, whether they do or do not support our conclusions, we are satisfied that the fundamental principles of government declared by our bill of rights clearly and unequivocally prohibit legislation of the character of that involved in this case. Judgment allowing an attorney fee reversed.”